Citation Nr: 0910126	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  04-10 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for psoriasis, prior to September 30, 2004, and to a rating 
higher than 60 percent thereafter.

2.  Entitlement to an initial compensable rating for facial 
psoriasis.

3.  Entitlement to an initial compensable rating for 
psoriatic arthritis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to June 
1990 and October 1990 to January 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO).  

A June 2008 rating decision granted an increased rating for 
psoriasis with psoriatic arthritis, and evaluated the 
conditions as a single disability under 38 C.F.R. § 4.118, 
Diagnostic Code 7816, which pertains to skin disorders.  As 
further discussed below, the Veteran may be entitled to 
separate disability ratings for psoriasis and psoriatic 
arthritis.  Accordingly, the issues are as styled on the 
title page of this decision.  

The issue of entitlement to an initial compensable rating for 
psoriatic arthritis, is being remanded and is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  From February 1, 2003, to September 30, 2004, the 
evidence fails to show that the Veteran's psoriasis affected 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or required systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
previous 12-month period. 

2.  After September 30, 2004, the evidence shows that the 
Veteran's psoriasis required constant treatment with 
corticosteroids and immunosuppressive drugs during a 12-month 
period.  

3.  The competent medical evidence does not show that the 
Veteran's facial psoriasis demonstrated one characteristic of 
disfigurement, to include scarring, throughout the appeal 
period.   


CONCLUSIONS OF LAW

1.  Prior to September 30, 2004, the criteria for a rating 
higher than 10 percent for psoriasis has not been met; and 
after September 30, 2004, the criteria for a rating higher 
than 60 percent for psoriasis has not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 
4.7, 4.118, Diagnostic Code 7816 (2008).

2.  The criteria for a compensable rating for facial 
psoriasis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.7, 4.118, 
Diagnostic Code 7800 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 
2002 & Supp. 2003); 38 C.F.R. § 3.159 (2008). 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in January 2003, and May 2006.  The RO 
provided notice on the underlying claims of service 
connection.  Where, as here, service connection has been 
granted and an initial disability rating has been assigned, 
the claim has been more than substantiated, it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the RO's rating of 
the disability does not trigger additional 38 U.S.C.A. § 
5103(a) notice.  Therefore, further VCAA notice under 38 
U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable 
in the claims.  Dingess, 19 Vet. App. 473 (2006); Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin 
v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The duty to assist includes providing 
a medical examination when such is necessary to make a 
decision on a claim.  The Veteran was afforded VA 
examinations in November 2002, April 2007, and March 2008.  
The RO obtained the service treatment records and post-
service treatment records.  As the Veteran has not identified 
any additional evidence pertinent to her claims, not already 
of record, and as there are no additional records to obtain, 
the Board concludes that no further assistance to the Veteran 
in developing the facts pertinent to the claims is required 
to comply with the duty to assist. 

Factual Background

On VA examination in November 2002, the examiner recorded a 
history of psoriasis since 1984.  The areas of involvement 
included the scalp.  Treatment consisted of ultraviolet light 
daily since 1997, along with ointment and creams.  The 
examiner noted facial scars along the eyebrow and hairline 
regions.  There was scaliness of the scalp, as well as 
erythematous along the hairline and left eyebrow.  

By a rating decision in March 2003, the RO granted service 
connection for facial psoriasis and psoriasis, and assigned a 
noncompensable evaluation and a 10 percent evaluation, 
respectively, effective February 1, 2003, the date following 
her discharge from military service in January 2003.  

A treatment report dated September 30, 2004, shows psoriasis 
with arthritis.  The plan was treatment with Enbrel, an 
immunosuppressive drug.

An August 2005 clinical treatment note recorded complaints of 
itching on the scalp.  

A June 2006 private medical report noted psoriatic arthritis.  
It was noted that treatment with Enbrel was started in 
October 2004, with significant improvement of the psoriasis.  
There were some mild psoriatic plaques within the scalp and 
one on the right lateral chin.  No scarring lesions were 
noted.  

On VA skin examination in April 2007, the examiner noted that 
the Veteran treated psoriasis with various topical steroids, 
Enbrel 50 mg injections, and ultraviolet light treatment.  No 
scarring or alopecia was noted.  There were no systemic 
symptoms, malignant or benign neoplasms.  There was no 
associated urticaria, vasculitis, or erythema multiforme.  
The examiner indicated that local symptoms included pain and 
disfigurement.  The right lower leg was remarkable for 
erythematous scaly plaque.  The examiner noted  that the 
condition involved about 5 percent of the body surface area.

On VA examination in March 2008, the Veteran reported 
psoriasis on the face, scalp, right and left elbow, right and 
left knee, and  right and left ankle, as well as stippling of 
the nails.  The skin was symptomatic for erythema, flaking 
and itching.  There were no systemic symptoms.  The examiner 
noted mild erythema on both cheeks, along with flaking of the 
scalp.  There was also erythema and plaques in both elbows, 
knees, and ankles.  Treatment consisted of constant 
corticosteroids and immunosuppressive drugs required during 
the previous 12-month.  The examiner noted that psoriasis 
involved about 5 percent of the body surface area.  Color 
photographs were obtained in connection with the examination.

Rating Criteria 

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various 
disabilities.38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran is seeking an increased evaluation for her 
psoriasis and facial psoriasis. The Veteran's facial 
psoriasis was evaluated under 38 C.F.R. § 4.118, Diagnostic 
Code 7800, and her psoriasis was rated under Diagnostic Code 
7816.

Under Diagnostic Code 7816, a noncompensable rating is 
warranted with less than 5 percent of the entire body or 
exposed areas affected, and; no more than topical therapy is 
required during the past 12-month period.  A 10 percent 
rating is warranted with at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  A 30 percent 
rating is assigned with 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  A 60 
percent rating requires More than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  
38 C.F.R. § 4.118, Diagnostic Code 7816.

Diagnostic Code 7816 directs that a disability associated 
with psoriasis be rated as disfigurement of the head, face, 
or neck (Diagnostic Code 7800), or scars (Diagnostic Codes 
7801-7805), depending upon the predominant disability.

Diagnostic Code 7800 rates disfigurement of the head, face, 
or neck.  A 10 percent evaluation is assigned when one 
characteristic of disfigurement is present.  A 30 percent 
rating is warranted when there is visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features, or; with two or three 
characteristics of disfigurement.  Diagnostic Code 7800 
provides for a higher rating of 50 percent for disfigurement 
of the head, face, or neck with visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement.  Id.  38 
C.F.R. § 4.118, Diagnostic Code 7800.  Diagnostic Code 7800 
also provides for a rating of 80 percent for disfigurement of 
the head, face, or neck with visible or palpable tissue loss 
and either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with six or more characteristics of disfigurement.  Id.  38 
C.F.R. § 4.118, Diagnostic Code 7800.

The 8 characteristics of disfigurement for purposes of 
evaluation under § 4.118 are as follows:  1.  Scar 5 or more 
inches (13 or more centimeters) in length; 2.  Scar at least 
one-quarter inch (0.6 centimeters) wide at the widest part; 
3.  Surface contour of scar elevated or depressed on 
palpation; 4.  Scar adherent to underlying tissue; 5.  Skin 
hypo-or hyper-pigmented in an area exceeding six square 
inches (39 square centimeters); 6.  Skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 square centimeters); 7.  
Underlying soft tissue missing in an area exceeding six 
square inches (39 square centimeters); and 8.  Skin indurated 
and inflexible in an area exceeding six square inches (39 
square centimeters).

Psoriasis

The Veteran seeks an initial rating higher than 10 percent 
prior to September 30, 2004, for psoriasis, and a rating 
higher than 60 percent thereafter.

Prior to September 30, 2004, the evidence fails to show that 
the criteria for the next higher rating of 30 percent are 
met, as there is no evidence that the Veteran's psoriasis 
affected 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or required systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of six weeks or more, but not 
constantly, during a 12-month period. 

With respect to the Veteran's claim for a rating higher than 
60 percent for psoriasis after September 30, 2004, because 
the Veteran is receiving the maximum schedular rating for 
psoriasis, the only possible way she can receive a higher 
rating is on an extraschedular basis. 

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the Veteran raised them, including § 
3.321(b)(1), which governs extraschedular ratings.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
the service-connected disabilities are inadequate.  There 
must be a comparison between the level of severity and 
symptomatology of the service-connected disabilities with the 
established criteria.  If the criteria reasonably describe 
the veteran's disability level and symptomatology, then the 
Veteran's disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Thun v. 
Peake, 22 Vet. App. 111 (2008).

The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards" with respect to any of the psoriatic 
disorders at issue.  38 C.F.R. § 3.321(b)(1).  The record 
lacks evidence that at any time during the appeal period, the 
Veteran's psoriasis has resulted in marked interference with 
her ability to work (beyond that contemplated with the 
regular rating criteria) or necessitated frequent 
hospitalization.  In the absence of requisite factors, the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  
See 38 U.S.C.A. § 1155;  Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For the reasons stated, the preponderance of the evidence is 
against the claim for an initial rating higher than 10 
percent for psoriasis prior to September 30, 2004, and to a 
rating higher than 60 percent thereafter, and the benefit-of-
the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b). 

Facial Psoriasis

On VA examination in November 2002, the examiner noted facial 
scars along the eyebrow and hairline regions, along with  
scaliness of the scalp, and erythematous along the hairline 
and left eyebrow.  Subsequent treatment records, however, 
documented that the Veteran's psoriasis of the skin was 
mostly controlled by treatment, and VA examinations failed to 
find any evidence of scarring.  

Although on VA skin examination in April 2007, the examiner 
indicated that psoriasis was symptomatic for pain and 
disfigurement, there was no indication that there was 
disfigurement of the head, neck or face.  Rather, the 
examiner noted, the examiner noted erythematous scaly plaque 
on the right lower leg.  No scarring or alopecia was noted.  
There were no systemic symptoms, malignant or benign 
neoplasms.  There was no associated urticaria, vasculitis, or 
erythema multiforme.  Similarly, on VA examination in March 
2008, the examiner limited his findings pertaining to the 
face, head and neck, to mild erythema on both cheeks, along 
with flaking of the scalp.  

Based on objective examination, and as demonstrated by the 
color photographs obtained at the March 2008 VA examination, 
the Veteran's facial psoriasis does not meet any of the eight 
characteristics noted in 38 C.F.R. § 4.118, Diagnostic Code 
7800.

As neither the claimant nor the evidence of record suggests 
that the schedular rating may be inadequate, the Board does 
not reach the question of whether referral for an 
extraschedular rating is warranted.  Thun v. Peake, 22 Vet. 
App. 111 (2008).

For the reasons stated, the preponderance of the evidence is 
against the claim for an initial compensable rating for 
facial psoriasis throughout the appeal period, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b). 


ORDER

An in initial rating higher than 10 percent prior to 
September 30, 2004, for psoriasis, and a rating higher than 
60 percent after September 30, 2004, is denied.    

An initial compensable rating for facial psoriasis is denied


REMAND

The medical treatment records show that the Veteran suffers 
from psoriatic arthritis.  

The June 2008 rating decision evaluated the Veteran's 
psoriasis and the psoriatic arthritis as a single disability 
under 38 C.F.R. § 4.118, Diagnostic Code 7816.  Diagnostic 
Code 7816, however, is used to rate manifestations of the 
skin.  

Psoriatic arthritis is rated by analogy to rheumatoid 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 5009, 5002.  
Rheumatoid arthritis is rated either as an active process or 
chronic residuals.  The medical evidence currently in the 
claims folder does not indicate if the Veteran's psoriatic 
arthritis is active, nor is there sufficient evidence to rate 
joint involvement as chronic residuals. 

As the evidence of record is insufficient to rate the 
Veteran's psoriatic arthritis, further development is 
necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
rheumatology examination to determine the 
current severity of her psoriatic 
arthritis.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner is 
asked to answer the following questions:

a).  Is the Veteran's psoriatic arthritis 
active? If so, how many exacerbations per 
year does the Veteran have? Does the 
Veteran's psoriatic arthritis produce 
definite impairment of health supported 
by examination findings or incapacitating 
episodes three or more times per year?

b).  Identify any chronic residuals of 
psoriatic arthritis, identify the joints 
involved, and specifically report any 
limitation of motion or ankylosis of each 
joint involved, and any functional loss 
due to pain or painful motion (supported 
by adequate pathology and evidenced by 
the visible behavior of the claimant 
undertaking the motion), as well as 
weakness, excess fatigability, 
incoordination or pain on movement.  Any 
additional functional loss should be 
expressed in terms of additional 
limitation of motion. 

2.  After the above development is 
completed, adjudicate the issue of whether 
a separate compensable evaluation is 
warranted for psoriatic arthritis.  If the 
benefit sought remains denied, furnish the 
Veteran a supplemental statement of the 
case and return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


